Citation Nr: 0924377	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-08 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for left knee disability.

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to October 
1984.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In July 2007, the Board reopened these claims and remanded 
this case for further development.


FINDINGS OF FACT

1.	The Veteran's left knee disability pre-existed service, 
did not increase in severity during service, and was not 
permanently worsened beyond the natural progress of the 
preexisting disability by the Veteran's military service.

2.	The evidence of record does not establish that the 
Veteran's right knee disability began in service or that 
this condition is causally related to his military 
service.


CONCLUSION OF LAW

1.	Left knee condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.	Right knee condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the notice requirements of the VCAA by means an 
August 2007 letter.  This letter informed the Veteran of the 
types of evidence not of record needed to substantiate his 
claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.  A SSOC was issued in March 2009.

The Board is not aware of the existence of additional 
relevant evidence that VA has not sought.  VA treatment 
records, private treatment records, Social Security 
Administration (SSA) records, the results of a January 2009 
VA medical examination, and statements from the Veteran and 
his representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  In August 
2007, the Veteran indicated that he had no additional 
information or evidence to submit.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See Akins v. 
Derwinski, 1 Vet. App. 228 (1991) (holding that VA must point 
to a specific finding that increase in disability is due to 
the natural progress of the condition).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  It is the Government's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  The "clear-and-
unmistakable-evidence standard" requires that the no-
aggravation result be "undebatable."  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) (citation omitted).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Left Knee Condition

The Board finds that although not noted in the March 1984 
service entry examination, the evidence of record clearly and 
unmistakably establishes that the Veteran's left knee 
disability existed prior to his period of military service.  
The Board notes the September 1984 letter from the Veteran's 
private orthopedist which notes that the Veteran injured his 
left knee playing football in August 1978.  At that time, the 
treating physician felt that the Veteran "had fairly laxed 
ligaments, some minor rotary instability, but nothing that 
required surgical intervention."  Two years later, in August 
1980, the Veteran was seen by another orthopedist in that 
office in order to render a final opinion about whether he 
should continue to play football:

At that time he was noted to have a considerable 
genu valgum in both knees.  It was [the 
orthopedist's] recommendation at that time that 
this lad's knees were at extreme risk of injury in 
contact sports and [the orthopedist] strongly 
advised against his playing football.

This ligamentous laxity was found to be present in both the 
left and right knees.  The Veteran did not note this prior 
injury at the time of his entrance examination. Thus, the 
evidence of record unequivocally establishes the Veteran had 
a left knee condition prior to reporting to active duty.

Similarly, the record evidence establishes that the Veteran's 
pre-existing left knee disability was not aggravated by 
service.  The presumption of aggravation requires a claim of 
increase in the severity of the pre-existing left knee 
condition.  38 C.F.R. § 3.306(b).  The Veteran's service 
treatment records do show treatment for left knee pain which 
the Veteran attributed to overcompensating for a right foot 
injury.  That record includes a note of moderate genu valgus 
and diagnosed the Veteran with bilateral hyperlaxity of the 
anterior cruciate ligament (ACL).  An August 1984 Entrance 
Physical Standards Board (EPSB) Proceeding diagnosed 
"Chronic left knee pain secondary to posterior cruciate 
instability, left knee joint; early post-traumatic 
degenerative arthritis of lateral femoral tibial 
articulation, left knee joint" and found this condition to 
not be service connected.  EPSB recommended that the Veteran 
be separated from active duty.  At that time, the Veteran not 
only failed to claim an increase in the severity of his pre-
existing left knee condition during service, but also 
specifically denied having any symptoms at all during basic 
training and AIT.  In his September 1984 response, the 
Veteran indicated that he disagreed with those proceedings 
because his condition was not disqualifying on entry and "is 
not in fact, bothering me at all."  At that time, his JAG 
representative filed a statement also disagreeing with the 
EPSB findings and arguing for the Veteran's progression to 
his permanent duty station stating, "Servicemember reported 
to hospital for injury to foot and alleges he made no 
complaints regarding knee, nor has he any noticeable problems 
with same."  Ultimately, the Veteran was separated from 
service for this condition.  After his separation, the 
Veteran wrote a letter to the Veteran Education Assistance 
Program stating, "I had a bad break with the Army because of 
a knee problem which I feel there is nothing wrong with."  
In December 1984, the Veteran underwent a Compensation and 
Pension Evaluation.  An x-ray taken in conjunction with that 
evaluation revealed no bony or joint abnormality of the left 
knee.  Physical examination of the Veteran's left knee found 
"some evidence of chondoromalacia and some mild crepitance 
on straightening," but no swelling, tenderness or loss of 
motion.  

To the extent that private medical records from July 2003 
relate the Veteran's current left knee condition to an injury 
in service, this assertion is clearly a transcription of the 
lay evidence provided by the Veteran, not medical evidence, 
and cannot be used to corroborate any such contentions by the 
Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  This account 
is in direct conflict with the service treatment records and 
is therefore deemed not credible.  The Veteran was afforded a 
VA examination in January 2009.  The Veteran's claims folder 
was reviewed in conjunction with that examination.  The 
examiner was asked to opine as to whether the Veteran's 
preexisting disability was aggravated during his military 
service, specifically whether his condition was permanently 
worsened.  The examiner found:

The [left] knee disorder has been documented as 
pre-existing and it would be mere speculation to 
say that the [left] knee disorder was aggravated by 
active duty as he was able to complete training and 
did not report problems with his knee.  The Veteran 
did not want to be discharged, disagreed with the 
discharge  and made no complaints of any knee 
problems...  His [degenerative joint disease] most 
likely worsened after discharge.

Thus, on the basis of the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service, the Board determines that the medical 
data of record clearly and unmistakably supports a finding 
that the Veteran's underlying left knee disability did not 
undergo a permanent worsening and aggravation during service.

For the reasons, as discussed above, the Board determines 
that the Veteran's pre-existing left knee disability was not 
aggravated by service.  Accordingly, the appeal is denied.

Right Knee Condition

While the record suggests that the Veteran had a pre-existing 
bilateral knee condition, the majority of the evidence prior 
to and all of the evidence during the Veteran's military 
service focus on the left knee specifically.  Therefore 
entitlement to service connection for a right knee condition 
will be evaluated on a direct basis.

The first requirement for direct service connection under 
Hickson is a current disability.  The Veteran's current claim 
was filed in June 2003.  Under McClain v. Nicholson, 21 Vet. 
App. 319 (2007), the current disability requirement for a 
service connection claim is satisfied if the claimant has a 
disability at the time the claim is filed or during the 
pendency of that claim.  While the Board notes that the 
Veteran has had knee replacement surgery during the pendency 
of this claim, the existence of a knee disability prior to 
that surgery, as evidenced by the July 2003 private medical 
records, is sufficient to establish a current disability.  
Therefore, Hickson element (1) is satisfied.

The second Hickson element requires evidence of an in-service 
incurrence or aggravation of a disease or an in-service 
injury.  As noted above, there is no record of an in-service 
knee injury.  The Veteran's service treatment records show 
treatment for an injury to the right foot and an accompanying 
complaint of left knee pain, but no reference to treatment 
for a right knee condition.  As mentioned above, to the 
extent that private medical records from July 2003 relate the 
Veteran's current right knee condition to an injury in 
service, this assertion is clearly a reiteration of the lay 
history provided by the Veteran, not medical evidence, and 
cannot be used to substantiate a claim by the Veteran of an 
in-service injury.  See LeShore, 8 Vet. App. 409; Reonal, 5 
Vet. App. 461; and Elkins, 5 Vet. App. 478.  This account is 
in direct conflict with the service treatment records and is 
therefore deemed not credible.  The evidence does not show 
in-service incurrence or aggravation of a right knee 
condition.  It therefore fails to meet the requirements of 
Hickson element (2) and the claim fails on that basis.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for a right knee disability.  The benefit 
sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for right knee disability 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


